IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0714
                               Filed August 7, 2019


SYCAMORE, L.L.C. and LAKE CALVIN PROPERTIES, L.L.C.,
    Plaintiffs-Appellants,

vs.

CITY COUNCIL OF IOWA CITY,
      Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



       The owners of property appeal from the district court ruling annulling their

writ of certiorari challenging the legality of the decision denying their application

to have their property rezoned. AFFIRMED.



       Adam S. Tarr of Pugh Hagan Prahm PLC, Coralville, for appellants.

       Elizabeth J. Craig (until withdrawal) and Sara Greenwood Hektoen, Iowa

City, for appellee.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


POTTERFIELD, Presiding Judge.

       Sycamore, L.L.C. and Lake Calvin Properties, L.L.C. appeal the district

court’s ruling annulling their writ of certiorari challenging the City Council of Iowa

City’s denial of their application to rezone 42.01 acres of property. On appeal,

the landowners maintain the district court erred in concluding (1) the City Council

did not incorrectly apply the law in denying their application for rezoning and (2)

the Council’s decision is supported by substantial evidence in the record.

I. Background Facts and Proceedings.

       The 42.01 acres at issue here were annexed by the City of Iowa City in

1994 as part of the 422-acre tract of land owned by Sycamore Farms Company.

The parcel of land lies in what Iowa City has categorized as the South District. 1

Before the annexation, Iowa City and Sycamore Farms entered into a Conditional

Zoning Agreement (CZA). The CZA states, in part,

       [Sycamore Farms] has requested the City to annex and rezone
       approximately 422 acres of land located south of Highway 6, east
       of Sycamore Street and west of Sioux Avenue . . . from the County
       designation of RS, Suburban Residential and R3A, Multi-Family
       Residential, to RS-8, Medium Density Single-Family Residential,
       RFBH, Factory Built Housing Residential, RM-12, Low Density
       Multi-Family Residential, RM-20, Medium Density Multi-Family
       Residential, RR-1, Rural Residential, and ID-RM, Interim
       Development Residential Multi-Family.
              ....
              4. In consideration of the City’s rezoning the subject property
       from County RS and R3A, Owner agrees that development and use
       of the subject property will conform to the requirements of the
       applicable zones: RS-8, Medium Density, Single-Family
       Residential, RFBH, Factory Built Housing Residential, RM-12, Low
       Density Multi-Family Residential, RM-20, Medium Density Multi-
       Family Residential, RR-1, Rural Residential; and ID-RM, Interim
       Development Residential Multi-Family.

1
  The 1997 Comprehensive Plan adopted by Iowa City divided the city into ten separate
planning districts.
                                         3



Additionally, Sycamore Farms agreed “the development and use of the subject

property will conform to” additional conditions, including taking steps to protect

certain natural features of the land, creating a conservation easement with part of

the land, giving the City fifteen acres to create a public school, and more. As part

of the CZA, Sycamore Farms was also required to “acknowledge[] that the

conditions contained herein are reasonable conditions to impose on the land

under Iowa Code § 414.5 (1993), and that said conditions satisfy public needs

which are directly caused by the requested zoning change.”

       In September 2015, the current landowners, Sycamore, L.L.C. and Lake

Calvin Properties, L.L.C.,2 submitted a rezoning application to the City Council,

asking for the parcel to be rezoned from ID-RM (interim development, multifamily

residential) and RR-A (low-density rural) to RM-20 (medium density multi-family

residential). The requested rezoning would allow for the development of 675

three-bedroom or 1000 one- and two-bedroom apartments to be built. In the

application, the landowners claimed that the 1994 annexation of the land by Iowa

City “was the subject of lengthy negotiations” where the City and landowners

“were able to reach a mutual agreement regarding the properties’ annexation as

well as their future development.” The landowners maintained the requirements

outlined in paragraph 4 of the CZA were “a series of bargained-for considerations

given between the parties” with the understanding the property would be rezoned

RM-20 “once an adequate road was constructed to access the properties.”



2
  The current landowners are successors in interest to Sycamore Farms Company, and
the CZA—by its terms—runs with the property.
                                        4


      In October, City staff prepared a recommendation for the Planning and

Zoning Commission encouraging the denial of the application.                   The

recommendation was based, in part, on the 1997 amendment to the

Comprehensive Plan for the South District3 as well as the City’s 2030

Comprehensive Plan, which favored a regime of single-family housing and some

low- to medium-density housing and disfavored concentrating large areas of

multi-family units in one neighborhood; concern the proposed multi-family

development lacked access to goods and services and did not have the

necessary infrastructure in place to support it; and concern about the impact the

development would have on wetland and conservation areas. Additionally, the

recommendation noted:

             The [landowners] contend[] that the ID-RM designation was
      negotiated as part of an annexation agreement and implies that
      there was a commitment to zone this property RM-20. Staff found
      no documentation to support the claim of an agreement to zone this
      property to multifamily.      Zoning decisions must be made in
      accordance with the Comprehensive Plan after giving consideration
      to such factors as efficient urban development patterns, controlling
      congestion of streets, safety, health and welfare of the public.
      Public policy dictates that this police power be freely exercised by
      the City Council in order to respond to changes in the community’s
      needs and concerns.

The Commission also received written correspondence from the public—all of

which urged denial of the zoning application.         At a public meeting, the

landowners urged the Commission to recommend rezoning, claiming the CZA

was a valid agreement that gave the City consideration in the form of land for a

new school and 190 acres set aside in a conservation easement in exchange for


3
 Shortly after the Commission made its recommendation, the 2015 South District Plan
was adopted.
                                        5


a guarantee the land would be rezoned RM-20 once the landowners complied

with their obligations. The City staff present at the meeting disagreed with the

landowners’ claims, noting “future zoning cannot be guaranteed. Contract zoning

violates public policy, the zoning power is a police power which means that the

City Council needs to be able to respond to health, safety, welfare issues as they

appear at the time they are considering the application.” The staff urged the

Commission to consider the application using only the current comprehensive

plan and the current conditions.

      The Commission unanimously voted to recommend denial of the

landowners’ rezoning application.      At the request of the landowners, the

commission’s recommendation was deferred.

      In March 2017, the landowners asked that their application be placed on

the City Council’s agenda for a public hearing, which ultimately took place in May

2017. At the public hearing, the Council accepted written correspondence from

one resident urging denial of the application. The landowners spoke on behalf of

their application, again urging that the CZA provided for the rezoning of the land

as they requested and noting the City’s recognized need for more affordable

housing, which the higher density zoning would allow.          The Commission’s

recommendation was reviewed. In line with the Commission’s recommendation,

the Council voted unanimously to reject the application for rezoning.

      In June 2017, the landowners filed a petition for writ of certiorari in the

district court, claiming the Council’s decision was illegal because the Council

failed to recognize it was bound by the CZA to rezone the property as requested
                                         6


and because substantial evidence in the record did not support the Council’s

decision to deny the application.

      Following a hearing, the district court annulled the landowners’ writ, ruling:

      The Court agrees with the City Council of Iowa City’s determination
      that the CZA does not guarantee any particular rezoning decision.
      While the developers may have inferred that such a promise exists,
      it does not. The Court recognizes that the language would tend to
      support the conclusion that the land would most likely be rezoned
      at some point. However, the Court has thoroughly reviewed the
      CZA and determined that there is no provision contained anywhere
      in the CZA that guarantees that the land will be rezoned to RM-20.
      Furthermore, there is certainly no provision that guarantees that
      any particular type of rezoning will take place at any particular point
      in time.
              ....
              . . . The Court finds that the City Council of Iowa City’s
      determination that the [landowners’] rezoning plan is inconsistent
      with the 1997 and 2030 plans does not constitute a misapplication
      of the law.

      The court also concluded, after reviewing the comprehensive plans for the

pertinent area and the information in the record, that substantial evidence

supported the Council’s decision to deny the rezoning application.

      The landowners appeal.

II. Standard of Review.

      An appeal from a certiorari judgment of a district court is treated as an

ordinary action and will be affirmed if supported by competent and substantial

evidence. Norland v. Worth Cty. Comp. Bd., 323 N.W.2d 251, 253 (Iowa 1982).

III. Discussion.

      A. Illegal Decision.

      The landowners maintain the district court erred in finding the City

Council’s denial of the landowners’ application for rezoning was not illegal,
                                         7


asserting the Council was bound by the CZA to rezone the property once certain

conditions of the CZA were met.

       Like the district court, we have found nothing in the CZA that establishes

the City agreed to a future rezoning to any specific zone at any specific time.

The language the landowners rely on in paragraph 4 of the CZA contemplates

obligations for the 1994 changes—the annexation of the land and the concurrent

rezoning to ID-RM. Moreover, we agree with the Council that any agreement

binding a future council to rezone land a specific way would be void. See Bd. of

Educ. v. Bremen Twp. Rural Indep. Sch. Dist., 148 N.W.2d 419, 408 (Iowa 1967)

(“No citation of authority is needed for the proposition that one legislature cannot

bind future legislatures upon such policy matters. . . . The same rule applies to

boards or other groups properly delegated legislative authority.”). “A municipal

corporation may, by contract, curtail its right to exercise functions of a business

or proprietary nature, but, in the absence of express authority from the

legislature, such a corporation cannot surrender away its governmental functions

and powers, and any attempt to barter or surrender them is invalid.” Marco Dev.

Corp. v. City of Cedar Falls, 473 N.W.2d 41, 42 (Iowa 1991) (quoting 62 C.J.S.

Municipal Corporations § 139, at 281–82 (1949)); see also Residential & Agric.

Advisory Comm., LLC, v. Dyersville City Council, 888 N.W.2d 24, 40 (Iowa 2016)

(“[W]e have long recognized that ‘[z]oning decisions are an exercise of police

power to promote the health, safety, order and morals of society.’” (alteration in

original) (citation omitted)).
                                         8


       B. Substantial Evidence.

       The landowners also argue the district court erred in finding substantial

evidence supported the Council’s decision to deny their application to rezone.

See Fetters v. Degnan, 250 N.W.2d 25, 27 (Iowa 1977) (providing a writ of

certiorari should be granted when an inferior tribunal, board, or officer, has acted

illegally and stating, “There is an illegality within the meaning of [Iowa Rule of

Civil Procedure 1.1401] when the findings upon which the inferior court or

tribunal based its conclusions of law are not supported by substantial evidence”).

“The question posed is whether the decision is supported by any competent and

substantial evidence, and the burden of showing illegality rests upon an asserting

party.” McIntyre v. Page Cty. Sheriff’s Office, 538 N.W.2d 305, 307 (Iowa Ct.

App. 1995).

       “Iowa Code section 414.3 requires that any zoning regulations adopted by

a city council . . . ‘shall be made in accordance with a comprehensive plan.’”

Residential & Agric. Advisory Comm., 888 N.W.2d at 44 (quoting Iowa Code

§ 414.3). “This requirement was adopted to prevent haphazard zoning.” Id. at

45. “[I]n the context of rezoning, . . . compliance with the comprehensive plan

requirement merely means that zoning authorities have given ‘full consideration

to the problem presented, including the needs of the public, changing conditions,

and the similarity of other land in the same area.’” Iowa Coal Mining Co., Inc. v.

Monroe Cty., 494 N.W.2d 664, 669 (Iowa 1993) (emphasis removed) (quoting

Montgomery v. Bremer Cty. Bd. of Supervisors, 299 N.W.2d 687, 695 (Iowa

1980)).
                                        9


      The density level requested by the landowners with the RM-20 zoning

designation was inconsistent with both the 2015 South District Plan and the 2030

Comprehensive Plan.        Additionally, concerns were expressed that the

infrastructure was not yet ready for such a large population and that expending

City dollars to ready the infrastructure may be ill-advised since the development

was “leap frogging” over undeveloped land. Similarly, the 2030 Comprehensive

Plan sets out the goal of “[e]ncourag[ing] compact, efficient development that is

contiguous and connected to existing neighborhoods to reduce the cost of

extending infrastructure and services.”       There were also concerns the

disconnectedness of the development would pose a problem for the lower-

income tenants who were expected because the closest bus stop was more than

one mile away and there were no grocery stores in close proximity.         These

concerns are consistent with the zoning code, which states that RM-20, the

medium density multi-family residential zone, “is particularly well suited to

locations adjacent to commercial areas and in areas with good access to all city

services and facilities.” Iowa City, Iowa, Code § 14-2B-1(B) (2017).

      As the district court noted, when reviewing for substantial evidence, “[t]he

fact that a different result may have been fully justified by the record is of no

importance.” We “will not substitute [our] judgment as to wisdom or propriety of

action by a city or town council, acting reasonably within the scope of its

authorized police power, in the enactment of ordinances establishing or revising

municipal zones.” Anderson v. City of Cedar Rapids, 168 N.W.2d 739, 742 (Iowa

1969). We agree with the district court that substantial evidence supports the

Council’s denial of the landowners’ rezoning application.
                                          10


IV. Conclusion.

       Because the Council did not incorrectly apply the law and substantial

evidence supports its decision to deny the landowners’ application for rezoning,

we affirm the district court’s annulling of the landowners’ writ of certiorari.

       AFFIRMED.